Case 5:20-cv-00967-R Document 1 Filed 09/24/20 Page 1 of 9




                                         CIV-20-967-R
Case 5:20-cv-00967-R Document 1 Filed 09/24/20 Page 2 of 9
Case 5:20-cv-00967-R Document 1 Filed 09/24/20 Page 3 of 9
Case 5:20-cv-00967-R Document 1 Filed 09/24/20 Page 4 of 9
Case 5:20-cv-00967-R Document 1 Filed 09/24/20 Page 5 of 9
Case 5:20-cv-00967-R Document 1 Filed 09/24/20 Page 6 of 9
Case 5:20-cv-00967-R Document 1 Filed 09/24/20 Page 7 of 9
Case 5:20-cv-00967-R Document 1 Filed 09/24/20 Page 8 of 9
Case 5:20-cv-00967-R Document 1 Filed 09/24/20 Page 9 of 9
